DETAILED ACTION
This is an Office action based on application number 16/168,372 filed 23 October 2018, which claims priority to EP17197778 filed 23 October 2017. Claims 1, 5-8, and 11 are pending. Claims 2-4 and 9-10 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 5-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bonke (US Patent Application Publication No. US 2002/0037386 A1) (Bonke) in view of Longmoore (US Patent Application Publication No. US 2008/0032141 A1) (Longmoore), and Siegel et al. (US Patent Application Publication No. US 2006/0246242 A1) (Siegel).

Regarding instant claim 1, Bonke discloses a plastic wrap comprising a release layer and a cling layer (Claim 1). Bonke further discloses that the plastic wrap has a total thickness of 0.3 mils to about 1.0 mils (Claim 13) (i.e., 7.62 µm 25.4 µm); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05. Bonke further discloses the cling layer contains a base resin and a sufficient amount of tackifier to provide 
	Bonke does not explicitly disclose the specific kinetic coefficient of friction of the release layer. Further, Bonke does not explicitly disclose the erucamide specific amide lubricant in a specific amount.
	However, Longmoore discloses cold seal release films that permit the separation of a cold seal adhesive from the cold seal release layer of a film when the film, either by itself or laminated to another inside film, is being dispensed for use in packaging applications (page 1, paragraph [0007]). Longmoore further discloses the cold seal release layer has a kinetic coefficient of friction of less than 0.4 (page 2, paragraph [0020]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05. Longmoore further discloses that the cold seal release layer is predominantly one or more polyolefin polymers (page 2, paragraph [0023]).
	While there is no disclosure in Longmoore that the coefficient of kinetic friction is measured according to ASTM D 1894 (film to film measurement), absent evidence of criticality regarding how the kinetic coefficient of friction is measured and given that the kinetic coefficient of friction disclosed by Longmoore is the same as the range presently claimed, it is the Examiner's position that Longmoore meets the kinetic coefficient of friction requirement of the instant claims.
	Further, Siegel discloses a multilayer film used as a food packaging article (Claims 1 and 7). Siegel discloses that additives are added to any of the layers of the multilayer film, which includes an erucamide processing aid in the exterior layers in an prima facie case of obviousness exists.”  See MPEP § 2144.05. Further, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.” MPEP 2144.05 (II)(A). Spiegel further discloses that the exterior surface layers comprise polyolefins (Claim 18).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the composition of the cold seal release film of Longmoore, having the specific coefficient of friction, to produce the release layer of Bonke. The motivation for doing so would have been that the cold seal release layer of Longmoore reliably permits separation of an adhesive layer from the release layer when the film is being dispensed for use in packaging applications. Further, the composition of Longmoore produces release layers having reduced release force. Further, it would have been obvious to add the erucamide of Spiegel in the amount specified because erucamide is an art recognized processing aid added to polyolefin layers in a multilayer film. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A).
	Therefore, it would have been obvious to combine Longmoore and Siegel with Bonke to obtain the invention as specified by the instant claim.

Regarding instant claim 5, Bonke discloses that any other conventional additives can be incorporated into the layers of the plastic wrap (page 4, paragraph [0047]).
	Bonke does not explicitly an amount of polydimethylsiloxane in the release layer.
	However, Longmoore discloses the cold seal release layer comprises a silicone oil slip agent selected from polydimethylsiloxane (PDMS) in an amount of at least 500 parts per million (page 2, paragraph [0013; 0018; 0021; 0022]) (i.e., at least 0.05%); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05. Longmoore teaches that the addition of the silicone oil slip agent reduces the release force of the cold seal release layer (page 2, paragraph [0022]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to add the silicone oil slip agent PDMS in the amount suggested by Longmoore in the release composition of Bonke. The motivation for doing so would have been that the addition of a silicone oil slip agent reduces the release force of the release layer.

Regarding instant claim 6, Bonke further discloses the base resin of the cling layer is ethylene vinyl acetate (page 1, paragraph [0014]).

Regarding instant claim 7, Bonke further discloses the release layer is made from polyolefin homopolymers and copolymers (page 2, paragraph [0027]).

Regarding instant claim 8, Bonke further discloses an intermediate layer bonded to the release layer and the cling layer (Claim 1), wherein said intermediate layer is construed to act as the requisite tie layer.

Regarding instant claim 11, Bonke further discloses, broadly, that thermoplastic resin films are used as household plastic wraps to contain food by clinging to one or more surfaces of a container in which food is housed; further, Bonke discloses that plastic wraps are used to wrap food items (page 1, paragraph [0003]). Bonke further discloses an object of the invention is to produce a plastic wrap that is acceptable for direct food contact (page 1, paragraph [0010]).
	In a similar manner, the original disclosure of the instant application discloses that the present invention relates to the use of claimed film as a kitchen wrap film and further to use said film for wrapping food, and said disclosure is the only support for the claimed method for wrapping food which comprises wrapping the film of claim 1 around a food item.
	Therefore, since Bonke’s disclosure of using plastic wraps to wrap food items is necessarily the same as using a film to wrap food, Bonke meets the method limitations of the instant claim.

Answers to Applicant’s Arguments
In response to Applicant’s arguments regarding the 35 U.S.C. §103 rejection of record, the rejection is maintained because Applicant’s argument is unpersuasive.
First Applicant traverses the reliance on the Siegel reference. The Siegel reference teaches that a multilayer film used as a food packing article comprises an erucamide processing aide. Therefore, in the prior art rejection, it is concluded that it would have been obvious to one of ordinary skill in the art to include the erucamide processing aid in to the structure of Bonke in view of Longmoore because erucamide is an art recognized processing aid added to polyolefin layers in a multilayer film, and that the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. Applicant contends that this prior art construction does not provide sufficient reasons as to why one of ordinary skill in the art would pick an erucamide processing aid out of all the possible additives and embodiments in Siegel in a theoretical film of Bonke and Longmoore. Applicant submits that the only suggestion to specifically pick erucamide would be to use Applicant’s own disclosure as a blueprint for making such a combination.
	Applicant’s argument is unpersuasive. In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, Siegel characterizes an erucamide processing aid as a known additive to polyolefin layers that are used in construction a 
	Further, the combination of familiar elements is likely to be obvious when it does no more than yield predictable results because, in the instant case, there does not appear to be a showing of criticality of specifically selecting an erucamide amide lubricant. In their original disclosure, Applicant disclose that any organic lubricant release agents (such as erucamide or oleamide) are added to the film structure; therefore, Applicant has not established that the simple selection of a known erucamide processing aid does no more than yield predictable results because Applicant has not shown what is critical about the specific selection of erucamide from all other organic lubricants.  Furthermore, Siegel teaches that erucamide is one of the preferred processing aids, see p. 16, [0157].

Applicant goes on to reiterate arguments relating to the Bonke and Longmoore references, reproduced herein. It is noted that Applicant’s arguments make reference to the Johnston reference; however, the Johnston reference is not relied upon in the instant prior art rejections.

Applicant contends that there is no sufficient motivation to combine the references in the manner alleged to support the rejection, and, second, that, even if combined, the references still do not result in the elements of the claimed invention. Specifically regarding the second point, Applicant points out that none of the references 
	Applicant’s arguments are unpersuasive. First, although measured by different tests, Applicant has not provided evidence that the obtained adhesive force is necessarily different. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). See MPEP §2145(I).
	Additionally, the prior art combination necessarily encompasses an embodiment that is substantially identical to that of the claims, and one of ordinary skill in the art would expect the encompassed embodiment of the prior art to have the same properties as that of the claims. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).

Applicant further contends that even if the prior art is combined as alleged, the prior art combination would necessarily exceed the claimed thickness. Specifically, Applicant contends that the lowest thickness of the film of Bonke is 7.62 µm and the lowest thickness of the film of Longmoore is 10.6 µm. Applicant alleges that the basis of 
	Applicant’s arguments are unpersuasive. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, the prior art combination contends that it would be obvious to use the composition of the release layer of Longmoore as the release layer of in the film structure of Bonke because the release layer of Longmoore reliably permits separation of an adhesive from the release layer when the film is being dispensed, and the release layer composition of Longmoore produces release layers having reduced release force. In other words, one of ordinary skill in the art would have been motivated to produce the structure of Bonke in the requisite thickness while using the composition, and not necessarily the thickness, of Longmoore to produce the release layer. Applicant has made a citation nor a reasoned argument that the release composition of Longmoore necessarily requires a thickness that would exceed the claimed range to operate for its intended purpose or that a reduced thickness would render the composition inoperable for its intended use. Again, Applicant has not provided a citation or reasoned argument that the release layer has a 

Regarding the lack of motivation to combine the references, Applicant contends that one of ordinary skill in the art would not expect that it would be possible to successfully combine any kind of layer of plastic films disclosed in different prior art references. Applicant points out that film laminates of each prior art reference are used for distinct purposes; therefore, it cannot be expected that parts or components of one type of film would be useful in another type of film. Further, Applicant contends that while all the references address release properties, Applicant alleges that that it is clear that the references address different types of desired release. Additionally, Applicant contends that the nature and the objectives of the different types of films and their uses would have to be considered. Finally, regarding a reasonable expectation of success, Applicant argues that the nature of the materials used in the layers and relation of the differing layers in the prior art references differ, and Applicant concludes that the additives taught as useful in the material of one layer would be useful in a particular layer of another reference.
	Applicant’s arguments are unpersuasive. As discussed above, all the prior art references are drawn to multilayer films comprising a polyolefin-containing layer. Further, each reference discusses the desire to use in at least one layer of the multilayer film to impart a release property to the structure. Applicant’s arguments as to the additives disclosed in one reference not necessarily being operative in a layer of . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Scott R. Walshon/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        



/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        06/03/2021